       Case 5:19-cv-00089-G Document 41 Filed 02/26/19 Page 1 of 13



               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA

THE CITY OF PRAGUE, OKLAHOMA
 and PRAGUE PUBLIC WORKS AUTHORITY,
                                 Plaintiffs,
vs.                                               Case No. 19-CIV-89-G
CAH ACQUISITION COMPANY 7, LLC;
HMC/CAH CONSOLIDATED, INC.;
RURAL COMMUNITY HOSPITALS OF
AMERICA, LLC; EMPOWER H.M.S.; JORGE
A. PEREZ; WCS CORPORATION, INC.,
successor-by-merger to CPP WOUND CARE
#24; LINCOLN COUNTY TREASURER AND
BOARD OF COUNTY COMMISSIONERS;
and JOHN DOES 1-10,
                               Defendants.

    SUPPLEMENT TO PLAINTIFFS’ MOTION FOR CIVIL CONTEMPT
                      [Related to Doc. 31]

                                         CHRISTENSEN LAW GROUP, P.L.L.C.


                                         J. Clay Christensen (OBA #11789)
                                         T.P. Howell (OBA #10347)
                                         Jeffrey E. Tate (OBA #17150)
                                         Jonathan M. Miles (OBA #31152)
                                         Brock Z. Pittman (OBA #32853)
                                         The Parkway Building
                                         3401 N.W. 63rd Street, Suite 600
                                         Oklahoma City, Oklahoma 73116
                                         Telephone: (405) 232-2020
                                         Facsimile: (405) 228-1113
                                         clay@christensenlawgroup.com
                                         lynn@christensenlawgroup.com
                                         jeffrey@christensenlawgroup.com
                                         jon@christensenlawgroup.com
                                         brock@christensenlawgroup.com

                                         Attorneys for Plaintiffs
          Case 5:19-cv-00089-G Document 41 Filed 02/26/19 Page 2 of 13



       Plaintiffs, the City of Prague, Oklahoma, and Prague Public Works Authority

(“Prague” or “Plaintiffs”), by and through their counsel of record, submit this Supplement

to Plaintiffs’ Motion for Civil Contempt, with Brief in Support [Doc. 31] (the “Motion”)1,

and pursuant to the Federal Rule of Civil Procedure 65, respectfully move this Court for

an Order requiring Defendants, CAH Acquisition Company 7, LLC; HMC/CAH

Consolidated, Inc.; Rural Community Hospitals of America, LLC; Empower H.M.S.; and

Jorge A. Perez (collectively the “Hospital Defendants”), to appear and show cause why

they should not be sanctioned and held in contempt for violations of the temporary

restraining order issued in this action by the United States District Court for the Western

District of Oklahoma on February 19, 2019 (the “Extended TRO”).2 The Plaintiffs seek

that appropriate sanctions be levied against the Hospital Defendants, including immediate

appointment of a receiver, appropriate contempt proceedings, and for an award of costs

and attorneys’ fees in favor of the Plaintiffs. In support of this supplement, the Plaintiffs

show the Court as follows:

I.     INTRODUCTION

       Despite representations of “good faith” cooperation made by counsel for the

Hospital Defendants and their clients at the hearing (and conference prior to the hearing)

on February 19, 2019, relating to Plaintiffs’ Emergency Motion for Appointment of

Receiver [Doc. 12-1] and Plaintiffs’ Motion for Temporary Injunction [Doc. 13-1], the


1
  This Supplement to the Motion is for the purpose of informing the Court of additional
violations of this Court’s Orders and to re-urge the Plaintiffs immediate request for relief. The
arguments and authorities contained in the initial Motion are incorporated herein by reference.
2
  A true and correct copy of the Extended TRO is attached hereto as Exhibit 1.


                                                 1
          Case 5:19-cv-00089-G Document 41 Filed 02/26/19 Page 3 of 13



Hospital Defendants continue their theme of wholly disregarding the Orders of this Court.

Plaintiffs have learned that the Hospital Defendants’ promises to cooperate, but failure to

follow through on said promises coupled with their indifference to violating Federal Court

Orders is not uncommon for the Hospital Defendants and their affiliated entities. For

example, in Stone Bank v. CAH Acquisition Company 11, LLC, U.S. District Court for the

Western District of Tennessee Western Division, Case No. CV-19-2040, the District Court

ordered CAH Acquisition Company 11, LLC, (a related entity of the Hospital Defendants)

to cooperate with the Court appointed special master; however, the Order was disregarded

by CAH Acquisition Company 11, LLC.3 Similarly, here the Hospital Defendants have

categorically failed to comply with this Court’s Extended TRO. Rather, the Hospital

Defendants are more interested in illusory promises to cooperate and, while on the other

hand, conspiring for an end-around this Court’s Orders.




3
 See Order Granting Plaintiff’s Emergency Motion to Compel Production of Information
Regarding Accounts for Sequestration of Funds, Reiterating Defendants Obligations to the
Special Master and Clarifying the Court’s Prior Order Regarding Spending, Stone Bank v. CAH
Acquisition Company 11, LLC, U.S. District Court for the Western District of Tennessee
Western Division, Case No. CV-19-2040; a true and correct copy of the Order is attached hereto
as Exhibit 2.


                                              2
            Case 5:19-cv-00089-G Document 41 Filed 02/26/19 Page 4 of 13



II.    BACKGROUND FACTS

(a) Procedural History.

       1.      Plaintiffs originally filed the above-captioned lawsuit (the “Lawsuit”) on

January 15, 2019, in the District Court of Lincoln County, State of Oklahoma.

       2.      Prior to removal, on January 16, 2019, the Plaintiffs obtained a temporary

restraining order from the District Court of Lincoln County, Oklahoma (“State Court

TRO”) [Doc. 1-12].

       3.      On January 31, 2019, the Hospital Defendants filed a Notice of Removal

[Doc 1], which removed the Lawsuit to this Court.

       4.      Thereafter, on February 7, 2019, this Court issued a temporary restraining

order (“TRO”) against the Hospital Defendants [Doc. 24].

       5.      On February 14, 2019, the Plaintiffs filed Plaintiffs’ Motion for Civil

Contempt, with Brief in Support [Doc. 31] contending that the Hospital Defendants

violated the State Court TRO and this Court’s TRO by: (a) failing to provide daily written

reports and (b) transferring management to iHealthcare, Inc. and failing to inform this

Court of such transfer.

       6.      After a hearing before this Court on February 19, 2019, this Court issued an

order extending and modifying the TRO against the Hospital Defendants [Doc. 40] that

provided, in pertinent part:

               IT IS ORDERED that the Hospital Defendants, as well as their
               affiliates, officers, agents, employees, and assigns, are barred
               and enjoined: (i) from terminating or curtailing the existing
               services they are providing to Plaintiffs, to the Prague
               Community Hospital, and to the community; and (ii) from


                                              3
           Case 5:19-cv-00089-G Document 41 Filed 02/26/19 Page 5 of 13



              taking, using, or dissipating any funds received or to be
              received related to the operation of the Prague Community
              Hospital, including, but not limited to, those paid or payable by
              the Medicare and Medicaid programs and other payors, and
              instead are required to operate the Prague Community Hospital
              in the normal course of business until further order of the
              Court.

              IT IS FURTHER ORDERED that the Hospital Defendants
              shall ensure that a daily written report of the income and
              expenses of Prague Community Hospital is provided to
              Plaintiffs each day during the pendency of this Order. No
              payments shall be made by Prague Community Hospital by or
              through any Hospital Defendant to any owner, officer, agent,
              servant, employee, or attorney of any Hospital Defendant
              during the pendency of this Order.

               ...

              Defendant CAH Acquisition Company 7, LLC, is to provide
              electronic bank viewing access to counsel for Plaintiffs on the
              US Bank account of CAH Acquisition Company 7, LLC.

              ...

              The parties shall attempt to obtain authorization for and
              complete the transfer of Prague Community Hospital’s CMS-
              provider number to the facility’s new management entity by
              February 26, 2019.

Extended TRO, Exhibit 1.

(b) Violations.

First Violation of Extended TRO – Suspension of Hospital Chief Executive Officer.

      7.      The Chief Executive Officer, Shelly Dyer, had been employed by the Prague

Community Hospital (the “Hospital”) for about twenty (20) years.

      8.      The Extended TRO instructs the Hospital Defendants to operate the Hospital

in the normal course of business.


                                             4
            Case 5:19-cv-00089-G Document 41 Filed 02/26/19 Page 6 of 13



       9.      Within days after entry of the Extended TRO, the Hospital Defendants

suspended Shelly Dyer, CEO, on false and frivolous accusations.

       10.     Upon information and belief, the Hospital Defendants have suggested to

employees that they will not tolerate employees providing information to anyone.

       11.     At any rate, the suspension of a twenty (20) year Hospital employee is clearly

not operating the Hospital in the normal course of business. Even more, the Hospital

Defendants didn’t suspend just any employee, but the Hospital’s CEO. Furthermore, no

replacement CEO has been named in violation of Federal law and Oklahoma law. See

argument, infra.

       12.     The Extended TRO instructs the Hospital Defendants that they are “required

to operate the Prague Community Hospital in the normal course of business.” Extended

TRO, Exhibit 1. The Hospital Defendants have failed to comply.

       13.     Thus, the Hospital Defendants are in direct violation of this Court’s Extended

TRO.

       14.     Further, under the Code of Federal Regulations a Hospital must appoint a

chief executive officer who is responsible for managing the Hospital. See Title 42 C.F.R.

§ 482.12(c), a copy is attached hereto as Exhibit 3. Likewise, under the Oklahoma

Administrative Code pertaining to the Oklahoma State Department of Health in order to

obtain a hospital license and continue a license the rules suggest an administrator/chief

executive officer is necessary. See OAC 310:667-1-3(e) and 667-7-5, a copy is attached

hereto as Exhibit 4.




                                              5
         Case 5:19-cv-00089-G Document 41 Filed 02/26/19 Page 7 of 13



       15.    Therefore, upon suspension of Shelly Dyer the Hospital Defendants have

jeopardized the Hospital’s function under Federal law and Oklahoma law.

       16.    In so doing, the Hospital Defendants have again violated this Court’s

Extended TRO.

Second Violation of Extended TRO – Failure to Provide Daily Written Reports.

       17.    As of the filing of this Supplement, Plaintiffs’ counsel has received only one

daily written report of income and expenses of the Hospital from the Hospital Defendants.

This report was produced on February 14, 2019, after the Motion for Contempt was filed.

       18.    Plaintiffs also suggest that the sole report provided was inadequate. While

the Hospital Defendants provided debits and credits of some accounts.            From the

information produced, it is impossible to discern what those debits and credits were

actually for. Moreover, the Plaintiffs were not provided with a daily statement evidencing

actual daily income and expenses, but rather a bank account statement of funds being

credited or debited to accounts.

       19.    The documents produced also demonstrate that funds are being swept from

certain accounts to other unidentified accounts. To the extent those funds relate to the

operations of the Hospital, the Hospital Defendants are violating this Court’s Extended

TRO in yet another way.

       20.    Since the time of the first and only production, Plaintiffs’ counsel has not

received a single additional daily written report of income and expenses as ordered by this

Court in its TRO and Extended TRO.




                                             6
          Case 5:19-cv-00089-G Document 41 Filed 02/26/19 Page 8 of 13



       21.    The TRO and Extended TRO provide that the Hospital Defendants “shall

ensure” Plaintiffs receive daily written reports.     This directive by the Court is not

ambiguous, it is not vague, and it is not confusing. Rather it is a clear and concise command

to the Hospital Defendants to produce daily reports to Plaintiffs.

       22.    Therefore, the Hospital Defendants are in direct violation of this Court’s

Extended TRO.

Third Violation of Extended TRO – Failure to Provide Access to US Bank account.

       23.    As of the filing of this Supplement, the Hospital Defendants have failed to

provide the counsel for Plaintiffs with access to the US Bank account of CAH Acquisition

Company 7, LLC (“CAH 7”).

       24.    The Extended TRO provides that CAH 7 “is to provide electronic bank

viewing access to counsel for Plaintiffs on the US Bank account.” Extended TRO, Exhibit

1.

       25.    Again, this directive by this Court to CAH 7 to provide the Plaintiffs’ counsel

with access to electronic viewing of the US Bank account is not ambiguous, vague or

confusing.

       26.    This is especially concerning because of the financial stress of the Hospital

and the potential for improper diversion of funds from the accounts at issue. In other

similar matters, the funds have been used improperly even when under the direction of a

federal court to limit the use of the funds. See Preliminary Report of Special Master, Stone

Bank v. CAH Acquisition Company 11, LLC, U.S. District Court for the Western District




                                             7
         Case 5:19-cv-00089-G Document 41 Filed 02/26/19 Page 9 of 13



of Tennessee Western Division, Case No. CV-19-2040; a true and correct copy of the

Preliminary Report is attached hereto as Exhibit 5.

      27.    Accordingly, the Hospital Defendants are in direct violation of this Court’s

Extended TRO.

Fourth Violation of Extended TRO – Failure to Pay Employee Wages, Vendors, and
                                  Further Operate in the Normal Course of
                                  Business.

      28.    The Hospital Defendants have failed to pay the employees’ wages. The

Hospital employees have provided services to the Hospital and were promised their wages

on February 15, 2019. To date the employees of the Hospital have worked nearly a month

without compensation. The next scheduled pay period for the employees’ wages is Friday,

March 1, 2019.

      29.    Non-payment of the employees will force the Hospital to close. Multiple

employees have submitted their notices to discontinue employment with the Hospital and

more are anticipated.

      30.    The Hospital Defendants are indirectly closing the Hospital by electing not

to compensate the Hospital’s employees for work performed.

      31.    Likewise, vendors continue not be paid for invoices received by the Hospital.

For instance, the Diagnostic Laboratory of Oklahoma, LLC (“DLO”) invoiced the Hospital

about $4,000.00 for laboratory services provided. DLO threated to discontinue providing

lab services for non-payment. Upon information and belief, DLO has represented that they

will continue to provide services until Wednesday, February 27, 2019.




                                            8
         Case 5:19-cv-00089-G Document 41 Filed 02/26/19 Page 10 of 13



       32.    Further, non-payment of the DLO invoice, and others, could force the

Hospital’s Emergency Room and clinic to discontinue providing services to the

community. Again, the ramifications of the non-payment of the DLO invoice places the

Hospital at risk as well as the CMS-provider number.

       33.    Upon information and belief, the Hospital Defendants intend to shut down

the Hospital’s Emergency Room and/or clinic on Wednesday February 27, 2019.

       34.    Even if the clinic is not closed tomorrow, the vendor for the telephones for

the clinic, TouchTone Communications (“TouchTone”), has advised the Hospital that it

will discontinue telephone services because of non-payment. Plaintiffs are unaware if

payment has been made, if an extension has been granted by TouchTone, or if the clinic

telephones will be operating tomorrow. See Letter from TouchTone on February 21, 2019,

attached hereto as Exhibit 6.

       35.    The election by the Hospital Defendants to not pay their employees and not

pay their vendors is in stark contrast and contradiction with this Court’s Extended TRO.

       36.    This Court ordered the Hospital Defendants to operate the Hospital in its

normal course of business. Instead, the Hospital, upon information and belief, is without

basic supplies such as toilet paper, which they are instead borrowing from the local school.

       37.    The Hospital is on divert status (meaning that ambulances no longer bring

persons needing emergency treatment to the Hospital), employees are quitting, and vendors

are baulking at providing necessary supplies to the Hospital due to non-payment. In short,

the Hospital is on the verge of collapse due to the Hospital Defendants’ actions in direct

contempt of this Court’ Extended TRO.


                                             9
         Case 5:19-cv-00089-G Document 41 Filed 02/26/19 Page 11 of 13



       38.    The Hospital Defendants have categorically failed to follow this Court’s

directives. Accordingly, the Hospital Defendants are in direct violation of this Court’s

Extended TRO.

III.   CONCLUSION

       The Hospital Defendants continued and blatant disregard of this Court’s Extended

TRO constitutes civil contempt. Plaintiffs request that this Court grant an immediate

receivership in this action without a hearing or with a hearing to be set by this Court very

soon. The Plaintiffs further request that the Hospital Defendants be ordered to appear and

show cause why they should not be sanctioned for civil contempt. Finally, Plaintiffs

request that this Court award civil contempt sanctions that it deems appropriate, including

reasonable attorneys’ fees and costs in favor of Plaintiffs.




                                             10
Case 5:19-cv-00089-G Document 41 Filed 02/26/19 Page 12 of 13



                                  CHRISTENSEN LAW GROUP, P.L.L.C.


                           By:     /s/ J. Clay Christensen
                                  J. Clay Christensen (OBA #11789)
                                  T. P. Howell (OBA#10347)
                                  Jeffrey E. Tate (OBA #17150)
                                  Jonathan M. Miles (OBA #31152)
                                  Brock Z. Pittman (OBA #32853)
                                  The Parkway Building
                                  3401 N.W. 63rd Street, Suite 600
                                  Oklahoma City, Oklahoma 73116
                                  Telephone: (405) 232-2020
                                  Facsimile: (405) 228-1113
                                  clay@christensenlawgroup.com
                                  lynn@christensenlawgroup.com
                                  jeffrey@christensenlawgroup.com
                                  jon@christensenlawgroup.com
                                  brock@christensenlawgroup.com

                                  - and -

                                  Joseph M. Vorndran (OBA #21391)
                                  Breanne M. Gordon (OBA #32508)
                                  Stuart & Clover, PLLC
                                  130 N. Broadway
                                  Shawnee, OK 74801
                                  Telephone: (405) 275-0700
                                  Facsimile: (405) 275-6805
                                  joe@stuartclover.com
                                  breanne@stuartclover.com

                                  Attorneys for Plaintiffs




                             11
         Case 5:19-cv-00089-G Document 41 Filed 02/26/19 Page 13 of 13



                             CERTIFICATE OF SERVICE

       This shall certify that on this 26th day of February, 2019, a true and correct copy of
the above and foregoing was sent electronically to the Clerk of the Court using the CM/ECF
System and transmittal of a Notice of Electronic Filing to the following counsel registered
for ECF in this case:

 Peter W. Brolick                              James M. Reed
 Kristopher E. Koepsel                         John T. Richer
 Riggs, Abney, Neal,                           Carson K. Glass
 Turpen, Orbison & Lewis                       Hall, Estill, Hardwick, Gable,
 502 West Sixth Street                         Golden, & Nelson P.C.
 Tulsa, OK 74119                               320 South Boston Avenue, Suite 200
 pbrolick@riggsabney.com                       Tulsa, OK 74103
 kkoepsel@riggsabney.com                       jreed@hallestill.com
                                               jricher@hallestill.com
 -and-                                         cglass@hallestill.com

 Frank M. Smith, Pro Hac Vice                  Attorneys for WCS Corporation, Inc.
 FMS Lawyer, PL
 9900 Stirling Road, Suite 226
 Cooper City, FL33024
 frank.smith@fmslawyer.com


Attorneys for CAH Acquisition Company 7,
LLC; HMC/CAH Consolidated, Inc.,;
Rural Community Hospitals of America,
LLC; Empower H.M.S; Jorge A. Perez




                                                  /s/ J. Clay Christensen
                                                  J. Clay Christensen




                                             12
